ORDER
BODY, District Judge.
And now, this twenty-fifth day of January, 1968, it appears that:
1. This Court entered an order dated December 28,1967 as follows:
It is ordered that if motions heretofore referred to are to be argued before this Court, then each party is to pay one-half of the cost of the transcript of the testimony; and further, the Court grants leave to the parties to order the transcript within ten (10) days as provided under Local Rule 31.
*5242. The plaintiff, through his counsel, ordered the transcript of the record by letter dated January 2, 1968 to the Court Reporter, Lewis H. Dunbar, which was received within said ten days. Photostatic copy of said letter is attached hereto, marked Exhibit “A”.
3. The defendants, through their counsel, order the transcript of the record by letter dated January 8, 1968 to the Court Reporter, Lewis H. Dunbar, which was received on January 9, 1968, and therefore, not within the said ten days. Photostatic copy of said letter is attached hereto, marked Exhibit “B”.
Accordingly, it is ordered that the Motion for Judgment N.O.V. filed by the defendants is hereby discharged.




*525